Citation Nr: 0120299	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  98-16 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an increased rating for the service-connected 
right hip traumatic arthritis with avascular (aseptic) 
necrosis, currently rated as 20 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from March 1987 to June 1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision by the RO.  



FINDING OF FACT

The veteran's service-connected status postoperative 
avascular necrosis of the right hip with arthritis is shown 
to be manifested by severe pain on flexion and abduction of 
the leg, as well as on eversion and inversion of the right 
foot, with a disability picture that more nearly approximates 
that of a marked degree.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 30 
percent for the veteran's service-connected status post 
operative avascular necrosis of the right hip with arthritis 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 
4.71a including Diagnostic Codes 5250, 5251, 5252, 5253, 
5254, 5255 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

The veteran contends that the service-connected right hip 
disability is severe enough to warrant a disability rating in 
excess of 20 percent.  

The veteran was initially granted service connection in 
September 1991 for a right hip disability, characterized as 
status post avascular necrosis.  A 10 percent rating was 
assigned to that disability under the provisions of 
Diagnostic Code 5299-5255.  

Historically, the service medical records show that the 
veteran underwent surgery for avascular necrosis of the right 
femoral head in July 1990.  In April 1991, the veteran was 
examined by a Medical Evaluation Board.  The final diagnosis 
was that of avascular necrosis of the right hip, idiopathic; 
and postoperative core decompression of the right hip.  

The veteran was thereafter released from active duty in June 
1991 as a result of the right hip disability.

The post-service medical records from 1991, 1992 and 1995 
show that the veteran had degenerative joint disease of the 
right hip.  

In an August 1996 rating decision, the RO increased the 
disability rating to 20 percent for the service-connected 
right hip disability, characterized as status post 
degenerative joint disease of the right hip with avascular 
necrosis.  

VA Outpatient treatment records show continued complaints of 
pain in the right hip from October 1996 through January 1997.  

The veteran was afforded a VA examination in August 1997.  
The veteran reported that he had continued hip pain with long 
standing, walking and long sitting.  The veteran avoided 
running.  On examination, he had full range of motion of the 
right hip with pain on extremes.  He could make a circle with 
his right lower extremity, but it caused rather severe pain 
and he could only make a very small circle.  The diagnosis 
was that of aseptic necrosis of the right hip, postoperative 
with residuals.  

X-ray studies in August 1997 revealed changes of avascular 
necrosis of the right hip.  The femoral head was of mottled 
density and was mis-shapened.  There was secondary 
degenerative changes with joint space narrowing and 
osteophyte formation.  Calcification adjacent to the greater 
trochanter of the femur was noted in the soft tissues.  This 
was related to remote trauma.  No acute abnormalities were 
present.  

Other VA outpatient treatment records from March 1998 to 
March 2000 were obtained.  These records do not show 
treatment for a right hip disability.  

A June 2000 private treatment record does show treatment for 
right hip pain.  

Finally, the veteran was afforded another VA examination in 
November 2000.  According to the examiner, the veteran's 
claims file was reviewed.  The veteran complained of daily 
right hip pain.  The veteran reported that he could only 
stand for a few minutes at a time, if he was to walk or move 
with any exaggeration of long stride, it would increase his 
disability.  The veteran stated that he got tired on the 
right hip compared to the left by the end of the day.  

The veteran did not have flare ups per se, that is, he did 
not collapse with necessity for bedrest and recuperation.  
The veteran also noted a tingling sensation from the right 
hip down to his right toes and foot.  The veteran had 
difficulty getting to a comfortable position at night on the 
bed.  

On physical examination, the legs were of equal length.  The 
veteran walked with a slight limp favoring the right lower 
extremity.  The veteran, on standing, had 20 degrees of 
extension backwards and 20 degrees of forward flexion.  At 
the extreme of forward stepping, he had pain in the right 
hip.  He could sidestep or abduct at 20 degrees without pain.  
In the supine position, the veteran flexed to 90 degrees at 
the right lower extremity and upon the hips, but he had some 
pain at 60 degrees.  He had abduction of 30 degrees and 
adduction of 30 degrees.  There was no pain until the end of 
that motion.  

On inversion and eversion, however, the veteran had much pain 
at 10 degrees.  He had no actual weakness.  He had no 
incoordination.  The veteran could do knee bend and still 
maintain his balance.  The veteran did not have sensory 
deficits in the feet.  He could extend and flex his toes.  
The diagnosis was that of aseptic necrosis of the right hip, 
postoperative with residual painful reduced motion.  


II.  Legal Analysis

At the outset, the Board must point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this case, the RO sent a letter to the veteran in February 
2001, in compliance with the directives set forth in the new 
bill.  Specifically, the letter notified the veteran of the 
change in law and provided the veteran with an opportunity to 
submit additional evidence to support his claim.  In 
addition, the veteran has been afforded VA examination for 
the purpose of evaluating the service-connected right hip 
disability.  

Moreover, in light of the favorable action taken hereinbelow, 
the Board finds that the VA's duties have been fulfilled.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155 (West 1991).  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (2000), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).

In rating the veteran's hip disability, the Board notes that 
in consideration of limitation of motion, The United States 
Court of Appeals for Veterans Claims (Court) has set forth 
certain guidelines.  In the case of DeLuca v. Brown, 8 
Vet.App. 202 (1995), the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's claim for increased rating as 
ratings under the Diagnostic Codes governing limitation of 
motion of the thigh should be considered.  However, in that 
regard, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion. Johnson v. Brown, 9 Vet.App. 7 (1996).  

Ankylosis of the hip is rated under Diagnostic Code 5250.  A 
60 percent rating is assigned for favorable ankylosis in 
flexion at an angle between 20 degrees and 40 degrees and 
slight adduction or abduction.  A 70 percent rating is 
assigned for intermediate ankylosis.  A 90 percent rating is 
assigned for extremely unfavorable ankylosis, where the foot 
does not reach the ground, crutches necessitated.  

Under Diagnostic Code 5254, flail joint of the hip warrants 
an 80 percent evaluation.  

The medical evidence is negative for any diagnosis of 
ankylosis of the hip or flail joint in this case.  As such, a 
rating under Diagnostic Codes 5250 or 5254 is not appropriate 
in this case.  

Under Diagnostic Code 5255, femur impairments are rated as 
follows.  If there is fracture of the shaft or anatomical 
neck, the following ratings are established: with nonunion, 
with loose motion (spiral or oblique fracture) 80 percent; 
with nonunion, without loose motion, and with weightbearing 
preserved with the aid of a brace, 60 percent.  If there is 
fracture of the surgical neck, with false joint, the rating 
is 60 percent.  

In the case of malunion, the following ratings are 
established: with marked knee or hip disability, 30 percent; 
with moderate knee or hip disability, 20 percent; and slight 
knee or hip disability, 10 percent.  

The veteran does not have a fracture of the shaft of the 
femur or the anatomical neck of the femur.  Even recognizing 
that his right hip disability may be evaluated under the 
provisions of Diagnostic Code 5255, he does not have non-
union with loose motion of the hip joint to warrant an 80 
percent evaluation.  Nor does he have non-union without loose 
motion, requiring use of a brace to preserve weight-bearing, 
to warrant a 60 percent evaluation.  He does not have a false 
joint, which would also warrant a 60 percent evaluation.  

However, in the Board's opinion, the service-connected hip 
disability, which is status post avascular necrosis 
manifested by pain and limited motion in this case, is more 
appropriately evaluated on the basis of femur impairment, 
which means that the factors of his disability may not be 
reflected exactly in the criteria of Diagnostic Code 5255.  

The veteran underwent a core decompression of the femoral 
head in 1991.  X-ray studies in 1997 confirmed degenerative 
joint disease and showed that the femoral head was of mottled 
density and was mis-shapened.  

Moreover, he has limitation of motion in varying degrees in 
every plane of movement of the right hip joint.  In reviewing 
the evidentiary record in its entirety, the Board finds that 
a 30 percent rating, on the basis of malunion of the femur 
under Diagnostic Code 5255, more nearly approximates the 
disability picture so as to compensate him for the pain, 
functional limitation, and weakness associated with the hip 
joint.  

Consideration has been given to whether the veteran might 
receive a higher evaluation by application of ratings based 
solely on limitation of motion.  There are other diagnostic 
codes that pertain to the individual planes of motion of the 
hip joint, rather than the hip as a whole.  Thigh motion is 
effected by the hip joint.  Limitation of motion of the thigh 
is evaluated under Diagnostic Codes 5251 (extension), 5252 
(flexion), and 5253 (abduction, adduction, rotation).  

Under Diagnostic Code 5251, limitation of thigh extension to 
5 degrees is rated at 10 percent.  There is no higher rating 
available under that code.  At no time since the grant of 
service connection has thigh extension been limited to 5 
degrees.  

Under Diagnostic Code 5252, limitation of flexion of the 
thigh is rated as follows:  flexion limited to 45 degrees 
warrants a 10 percent rating; flexion limited to 30 degrees 
warrants a 20 percent rating; flexion limited to 20 degrees 
warrants a 30 percent rating; and flexion limited to 10 
degrees warrants a maximum 40 percent rating.  

In the November 2000 VA examination report, it was noted that 
the veteran had 20 degrees of flexion, with 90 degrees of 
flexion in a supine position with pain at 60 degrees.  A 30 
percent evaluation under this code may be applicable as the 
medical evidence shows flexion limited to 20 degrees.  
However, the flexion is less limited in the supine position 
and it is unclear on which measure the ratings are based.  

Under Diagnostic Code 5253 for impairment of the thigh, 
limitation of rotation of the thigh which cannot toe-out more 
than 15 degrees warrants a 10 percent evaluation.  Likewise, 
a 10 percent rating is warranted for limitation of adduction 
of the thigh, cannot cross legs.  A maximum 20 percent rating 
is warranted for limitation of abduction of the thigh, with 
motion lost beyond 10 degrees.  It would not benefit the 
veteran to be rated under this code as the maximum rating is 
only 20 percent.  

In summary, the service-connected right hip disability is 
most appropriately rated under Diagnostic Code 5255 for 
impairment of the femur.  Although motion of the veteran's 
hip is significantly limited due to pain on motion, a rating 
in excess of 30 percent is not warranted based on the 
applicable rating criteria.  

As such, the Board finds that the medical evidence in this 
case serves to establish that the service-connected status 
post avascular necrosis of the right hip is manifested 
symptoms that more nearly approximate a level of impairment 
consistent with that of marked hip disability.  

The evidence shows that the veteran has varying degrees of 
limitation of motion, pain and weakness of the hip.  A rating 
under one of the limitation of motion codes as noted 
hereinabove would not accurately compensate the veteran for 
the severity of the disability as he exhibits limitation in 
all areas of the hip coupled with pain on motion in all 
areas.  Specifically, on inversion and eversion, the veteran 
has pain at 10 degrees.  This, combined with pain on flexion, 
extension, abduction and adduction, paints a disability 
picture that more closely resembles that of a marked degree.  
Thus, the veteran is more appropriately rated in this case 
under Diagnostic Code 5255 as he has impairment of the femur, 
not impairment of the thigh.  

Given the findings in this case, the Board concludes that an 
increased rating of 30 percent is assignable in accordance 
with the provisions of Diagnostic Code 5255.  



ORDER

An increased rating of 30 percent for the service-connected 
status post avascular necrosis of the right hip with 
arthritis is granted, subject to the regulations controlling 
to disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

